DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-16 are objected to because of the following informalities:  the claims recite various components such as sodium benzoate, sodium sorbate, propylene glycol, triethanolamine, for example, which are unnecessarily capitalized. Applicant is requested to review the instant claims and correct all recitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 10 contains the trademark/trade names Carbomer and Saliguard PG. Where a trademark or trade name is used in a claim as a limitation to identify or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 6,080,393) in view of Jenn et al. (US 2018/0360896A1) and Evers et al. (US 9,907,807). 
Liu discloses skin care compositions comprising an oil in water emulsion (abstract).  The skin care compositions can be in the form of a cream (column 4, lines 34-36). 
Various examples comprising:
 deionized water;
 ascorbic acid (vitamin C), retinol (vitamin A), tocopherol (vitamin E) (antioxidants); 
propylene glycol/triethanolamine (emulsifier); 
Carbomer (thickening agent) (Examples and Claims).
 It would have been obvious to one of ordinary s skill to have utilized the known excipients and carriers into the topical because use of known excipients would have provided predictable results of forming topical cream formulations. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Jenn disclosed a composition for enhancing sexual response and sensitivity in a human comprising compound that dilate blood vessels, such as compounds that increase the amount of nitric oxide (NO) in the blood (abstract). Examples include L-arginine and cannabidiol (Claim 13).
The amount of cannabinoid ranges from 10mg to 500mg (claim 16).
Jenn disclosed that the dosage form can be topical lubricant in the form of cream (claim 17). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have incorporated a NO generating agent into the composition of Liu in order to enhance sexual response and sensitivity in a human by including a compound that dilate blood vessels, such as compounds that increase the amount of nitric oxide (NO) in the blood (abstract).
Evers discloses topical compositions comprising excipients including antioxidants, penetration enhancing agents, preservatives, thickening agents, emollients (claim 2). 
Examples include:
Sodium benzoate (preservative);
Safflower oil (emollient); and
Mineral oil and paraffin (oil phase). 
It would have been obvious to one of ordinary s skill to have utilized the known excipients and carriers into the topical because use of known excipients would have provided predictable results of forming topical cream formulations. Generally, it is .

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 6,080,393) in view of Jenn et al. (US 2018/0360896A1), Evers et al. (US 9,907,807), and Goren et al. (US 10,064,816). 
The teachings of Liu, Jenn and Evers are disclosed above. 
The combination does not disclose D-limonene as the skin penetrator. 
Goren discloses a topical cream used to treat sexual dysfunction (abstract). The composition comprises penetration enhancing agents including D-limonene. 
It would have been obvious to one of ordinary skill in the art prior to the effect filing date of the invention to have used D-limonene as the penetration enhancing agent since they are disclosed as being functional equivalents in the art. 
Regarding claims 3 and 10, Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
Furthermore the claims differ from the reference by reciting various concentrations of the excipients. However, the preparation of topical cream compositions having various amounts of the components is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
s 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 6,080,393) in view of Jenn et al. (US 2018/0360896A1), Evers et al. (US 9,907,807), Goren et al. (US 10,064,816), and Komorowski et al. (US 2018/0110817). 
The teachings of Liu, Jenn, Evers, and Goren are discussed above. 
The combination does not disclose the use of black maca powder. 
Komorowski discloses maca compositions used to treat diseases, disorders, and conditions (abstract).  Black maca is disclosed as medicinally potent (paragraph 0004). 
Regarding claims 5 and 12, Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have include black mace powder into the composition of Liu, Jenn, Evers, and Goren in order to improve methods of increasing libido, ameliorating sexual dysfunction caused by antidepressants, decreasing inflammation, increasing energy levels, increasing stamina, increasing athletic performance, improving memory, ameliorating discomfort related to menstruation, ameliorating the symptoms of hormonal imbalances, HIV/AIDS, cancer (including discomfort due to administration of chemotherapy to treat cancer), menopause, andropause, anemia, osteoporosis, and chronic fatigue syndrome, improving fertility, decreasing symptoms of tuberculosis, improving mood, and increasing immune function (paragraph 0002). 
Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 6,080,393) in view of Jenn et al. (US 2018/0360896A1), Evers et al. (US .  
The teachings of Liu, Jenn, Evers, Goren, and Komorowski are discussed above. 
The combination does not disclose the use vanilla and cinnamon oil or pomegranate seed oil.  
Modak discloses the use of essential oils in topical creams (page 5, line 26-28). 
Examples of essential oils include cinnamon, vanilla, and pomegranate (page 7, lines 15-27). 
Regarding claims 7, 8, 14, and 16, Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
Furthermore the claims differ from the reference by reciting various concentrations of the excipients. However, the preparation of topical cream compositions having various amounts of the components is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615